Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 1-2, 5-9, 11-12, 14, 16, and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2007/0170859 A1)(“Choi”) in view of Oh et al (US 2010/0045177 A1)(“Oh”) and of Shin et al (US 2017/0288007 A1)(“Shin”)
 Choi discloses a method including
Forming an organic electroluminescent display on a substrate, as Choi discloses an OLED on a substrate  (para. 0026) over a substrate, as shown in Fig. 7B, the layers of OLED which includes an OLED layer between anode 1004 and cathode 1005 are on the substrate 1002, with a planarization layer 1014 on the substrate (Fig. 7B and para 0029-0030).
Providing an encapsulation cover,  as Choi discloses an encapsulation substrate 420, which corresponds to an encapsulation cover, as seen in Fig. 6 (para. 0073), as seen also in Fig. 6 the frit is at an edge of the OLED device, and Choi discloses an array of OLED devices as seen in Fig. 7B, Choi discloses  OLED devices including anode 1004, cathode 1006, and electroluminescent layers between (para. 0027),
Forming a frit 630 on the encapsulation cover  and substrate with the frit 630) , as Choi discloses the frit contacting the encapsulation cover, and the pixels at the outermost edge of the OLED component , as “on” is defined as “so as to be attached to “ (Merriam-Webster Collegiate Dictionary (1982)), and Choi discloses the frit also on the substrate, as stated above,

Choi is silent with respect to  forming a high-temperature resistant film on a partial region of a surface of the OLED component and a surface of the encapsulation cover , a surface of the pixels and  a region of corresponding to   pixels at an outermost edge of the OLED component.
Oh, in the same field of endeavor of OLED devices in which the edge structures 210 and 220 each are formed of frit material (para. 0005, 0030, 0041, and 0043), discloses material 300 which fills the portion on the OLED 130 including the edge of the OLED 130 and contacts the OLED substrate (para 0033) also occupies the portion up to the frit portions 220 (para. 0025  and 0027 and Fig. 2).  Oh also discloses that the material of the layer 300 is a material that is stable (para. 0034-0035) and is able to be exposed to the temperatures required for the laser treatment of the frit material (para. 0052 and 0054-0055).  
Shin, in the same field of endeavor of frit sealing member (para. 0068 and 0072), discloses encapsulating layer formed of PET (para. 0097) over the area EA, which is the OLED area (para. 0090, 0097, and 0100 and Fig. 1 combined with  Fig. 4), which is a disclosure of a high temperature resistant layer over the OLED area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement and materials disclosed by Oh with the method disclosed by Choi in order to obtain the benefits disclosed by Oh of contacting the OLED substrate in order to prevent outgassing (para. 0033) and of occupying the area of the OLED to the edges in order to protect from the high temperatures of the laser treatment as disclosed by Oh.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to have combined the material disclosed by Shin with the method and 
Re claim 2:  Choi discloses providing an encapsulation cover,  as Choi discloses an encapsulation substrate 420, which corresponds to an encapsulation cover, as seen in Fig. 6 (para. 0073), as seen also in Fig. 6 the frit is at an edge of the OLED device, and Choi discloses an array of OLED devices as seen in Fig. 7B, Choi discloses  OLED devices including anode 1004, cathode 1006, and electroluminescent layers between (para. 0027),
Forming a frit 630 on the encapsulation cover  and substrate with the frit 630) , as Choi discloses the frit contacting the encapsulation cover, and the pixels at the outermost edge of the OLED component , as “on” is defined as “so as to be attached to “ (Merriam-Webster Collegiate Dictionary (1982)), and Choi discloses the frit also on the substrate, as stated above.  The reasons for combining the references are the same as stated above in the rejection of claim 1.
Re claims 5-6:  Choi in view of Oh and of Shin   discloses the limitations of claims 5-6,  as Shin discloses encapsulating layer formed of PET (para. 0097) over the area EA, which is the OLED area (para. 0090, 0097, and 0100 and Fig. 1 combined with  Fig. 4), which is a disclosure of a high temperature resistant layer over the OLED area.  Shin also discloses the high temperature resistant encapsulating layer is transparent, as Shin discloses a substrate that is transparent (para. 0071), and that PET (polyethylene terephthalate) is transparent (para. 0076).
It would  have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the materials disclosed by Shin with the method and arrangement disclosed by Choi in view of Oh and of Abbott Jr in order to obtain the benefit of high electroluminescence by using transparent materials and because Shin discloses materials of art recognized suitability for an intended purpose (MPEP 2144.07).

Shin, in the same field of endeavor of frit sealing member (para. 0068 and 0072), discloses encapsulating layer formed of PET (para. 0097) over the area EA, which is the OLED area (para. 0090, 0097, and 0100 and Fig. 1 combined with  Fig. 4), which is a disclosure of a high temperature resistant layer over the OLED area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to have combined the material disclosed by Shin with the method and arrangement disclosed by Choi in view of Oh in order to obtain the benefit of the suitability of the materials disclosed by Shin in the protection  of the display as disclosed by Shin (para. 0097) and because Shin discloses materials of art recognized suitability for an intended purpose (MPEP 2144.07).
 Re claim 8:  Choi in view of Oh discloses the limitations of claim 1 as stated above.  Choi in view of Oh is silent with respect to the recited materials.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to have combined the material disclosed by Shin with the method and arrangement disclosed by Choi in view of Oh in order to obtain the benefit of the suitability of the materials disclosed by Shin in the protection  of the display as disclosed by Shin (para. 0097) and because Shin discloses materials of art recognized suitability for an intended purpose (MPEP 2144.07).
Re claim 9:  The combination of Choi and Oh and Shin discloses polyethylene terephthalate for the high temperature resistant film on the electroluminescent display, as stated above in the rejection of claim 8, as stated above.  The reasons for combining the references are the same as stated above in the rejection of claim 8.
Re claim 11:  Choi in view of Oh and Shin discloses an OLED panel manufactured by the method of claim 1, as Choi and Oh discloses an OLED panel (Chol Fig. 1 and para. 0017) and Oh discloses an OLED panel (Oh Fig. 1 and para. 0015).  The reasons for combining the references are the same as stated in the rejection of claim 1.
Re claim 12: Choi in view of Oh and Shin discloses an OLED panel manufactured by the method of claim 1, and according to claim 11, as Choi and Oh discloses a method of making an OLED panel as stated above in the rejection of claim 1 and Choi discloses  an OLED panel (Chol Fig. 1 and para. 0017) and Oh discloses an OLED panel (Oh Fig. 1 and para. 0015).  The reasons for combining the references are the same as stated in the rejection of claim 1.
Re claim 14:  The combination of Choi and Oh and Shin  discloses the limitations of claim 14,  as Shin discloses  forming an organic electroluminescent display on a substrate, as Choi discloses an OLED 
Shin discloses encapsulating layer formed of PET (para. 0097) over the area EA, which is the OLED area (para. 0090, 0097, and 0100 and Fig. 1 combined with  Fig. 4), which is a disclosure of a high temperature resistant layer over the OLED area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to have combined the material disclosed by Shin with the method and arrangement disclosed by Choi in view of Oh in order to obtain the benefit of the suitability of the materials disclosed by Shin in the protection  of the display as disclosed by Shin (para. 0097) and because Shin discloses materials of art recognized suitability for an intended purpose (MPEP 2144.07).
Re claim 16:  The combination of Choi, Oh, and Shin discloses the limitations of claim 16, as  Shin discloses an encapsulalting layer 410 and another encapsulating layer 420 (Fig. 4 and para. 0097). Shin also discloses encapsulating layer formed of PET over the area EA, which is the OLED area (para. 0090, 0097, and 0100 and Fig. 1 combined with  Fig. 4), which is a disclosure of a high temperature resistant layer over the OLED area which includes all the pixels.

Re claim 18:  The combination of Choi, Oh, and Shin discloses the limitations of claim 18, as Shin discloses an encapsulalting layer 410 and another encapsulating layer 420 (Fig. 4 and para. 0097).  The encapsulating layer 420 being an organic resin such as for example PET (polyethylene terephthalate) (Fig. 4 and para. 0097).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to have combined the material disclosed by Shin with the method and arrangement disclosed by Choi in view of Oh in order to obtain the benefit of the suitability of the materials disclosed by Shin in the environment at the edge of the display as disclosed by Shin (para. 0097).

Claims 3-4, 15, 17, and  19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Choi et al (US 2007/0170859 A1)(“Choi”) in view of Oh et al (US 2010/0045177 A1)(“Oh”) and of   Shin et al (US 2017/0288007 A1)(“Shin”)as applied to claim 1 above, and further in view of Abbott, Jr, et al (US 2011/0008593 A1)(“Abbott, Jr.”) 
Choi in view of Oh and of Shin discloses the limitations of claim 1 as stated above.  Choi in view of Oh and of Shin  also discloses providing an encapsulation cover,  as Choi discloses an encapsulation substrate 420, which corresponds to an encapsulation cover, as seen in Fig. 6 (para. 0073), as seen also in Fig. 6 the frit is at an edge of the OLED device, and Choi discloses an array of OLED devices as seen in 
Forming a frit 630 on the encapsulation cover  and substrate with the frit 630) , as Choi discloses the frit contacting the encapsulation cover, and the pixels at the outermost edge of the OLED component , as “on” is defined as “so as to be attached to “ (Merriam-Webster Collegiate Dictionary (1982)), and Choi discloses the frit also on the substrate, as stated above,
   Choi in view of Oh and of Shin is silent with respect to forming the frit at a side of the encapsulation cover facing away from the high temperature resistant film.
Abbott Jr, in the same field of endeavor of sealing a substrate using glass frit material (para. 0018 0025), discloses using a mask to direct laser irradiation to the glass frit material (para. 0048),  and Abbott Jr also discloses forming the frit on the encapsulation cover on the side facing away from the high temperature resistant film, as Abbott Jr discloses a cover sheet with a mask108, 109 on the outer side, which corresponds to the side facing away from the high temperature resistant film (Fig. 2D and para. 0019), and the frit 114 is on the inner side of the sheet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Abbott Jr with the method disclosed by Choi in view of Oh and of Shin in order to obtain the benefit of increasing accuracy of the mask and prevent inadvertent heating of sensitive device materials (Abbott Jr, para. 0007).
Re claim 4:  The combination of Choi and Oh and Shin discloses after sintering the region of the encapsulation cover corresponding to where the frit is located by using a laser, further including removing the high temperature resistant film, as Choi discloses the glass frit applied to the end of the encapsulation substrate is treated with laser (para. 0077 and para. 0080 and Fig. 6) and a portion of the 
Re claim 15:  The combination of Choi, Oh, and of Shin discloses the limitations of claim 15, as .  Choi discloses forming an organic electroluminescent display on a substrate, as Choi discloses an OLED 
Shin, in the same field of endeavor of frit sealing member (para. 0068 and 0072), discloses encapsulating layer formed of PET (para. 0097) over the area EA, which is the OLED area (para. 0090, 0097, and 0100 and Fig. 1 combined with  Fig. 4), which is a disclosure of a high temperature resistant layer over the OLED area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to have combined the material disclosed by Shin with the method and arrangement disclosed by Choi in view of Oh in order to obtain the benefit of the suitability of the materials disclosed by Shin in the protection  of the display as disclosed by Shin (para. 0097) and because Shin discloses materials of art recognized suitability for an intended purpose (MPEP 2144.07).
Re claim 17:  The combination of Choi, Oh, and of Shin discloses the limitations of claim 17, as Shin discloses encapsulating layer formed of PET over the area EA, which is the OLED area (para. 0090, 0097, and 0100 and Fig. 1 combined with  Fig. 4), which is a disclosure of a high temperature resistant layer over the OLED area which includes all the pixels.

Re claim 19:  The combination of Choi, Oh and of Shin and of Abbott Jr discloses the limitations of claim 19, as Shin discloses an encapsulalting layer 410 and another encapsulating layer 420, the encapsulating layer 420 being an organic resin such as for example PET (polyethylene terephthalate) (Fig. 4 and para. 0097).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to have combined the material disclosed by Shin with the method and arrangement disclosed by Choi in view of Oh and of Abbott Jr in order to obtain the benefit of the suitability of the materials disclosed by Shin in the environment at the edge of the display as disclosed by Shin (para. 0097).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2007/0170859 A1)(“Choi”) in view of Oh et al (US 2010/0045177 A1)(“Oh”) and of   Shin et al (US 2017/0288007 A1)(“Shin”)as applied to claim 1 above, and further in view of Abbott, Jr, et al (US 2011/0008593 A1)(“Abbott, Jr.”) as applied to claim 3 above, and further in view of Park (US 2007/0170849 A1).
Choi in view of Oh and of Shin and of Abbott Jr discloses the limitations of claim 3 as stated above.  Choi in view of Oh and of Shin and of Abbott Jr is silent with respect to removing the high temperature resistance film.
Park, in the same field of endeavor of a sealed organic light emitting display which includes a frit seal (Abstract), discloses a groove or recess 270 (para. 0054 and Fig. 5) which is formed to surround the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Park with the method disclosed by Choi in view of Oh and of Shin and of Abbott Jr in order to obtain the benefit of avoiding damage to the encapsulated device as disclosed by Park (Park, para. 0045).


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2007/0170859 A1)(“Choi”) in view of Oh et al (US 2010/0045177 A1)(“Oh”)  and of Shin et al (US 2017/0288007 A1)(“Shin”) as applied to claim 1 above, and further in view of Ghosh et al (US 2005/0248270 A1)(“Ghosh”).
Choi in view of Oh discloses the limitations of claim 1 as stated above.  Choi  in view of Oh is silent with respect to the recited thickness range of the high temperature resistant film.
Ghosh, in the same field of endeavor of OLED display device substrate and sealing (Abstract), discloses the thickness of the organic buffer layer , which corresponds to the high temperature resistant film, is within the recited range, as Ghosh discloses a thickness of ten to several hundred nanometers for the protection layer 120 (para. 0053 and Fig. 3B), as Ghosh discloses a polymer film buffer layer 142 is used in place of the inorganic film 120 (para. 0063 and Fig. 19 and para. 0076), and therefore the thickness range of the organic polymer film overlaps the recited thickness range and therefore the recited thickness range is obvious  MPEP 2144.05).
.


Claim  13 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Choi et al (US 2007/0170859 A1)(“Choi”) in view of Oh et al (US 2010/0045177 A1)(“Oh”) and of   Shin et al (US 2017/0288007 A1)(“Shin”)as applied to claim 1 above, and further in view of Abbott, Jr, et al (US 2011/0008593 A1)(“Abbott, Jr.”)   as applied to claim 3 above, and further in view of   Choi et a l(US 2018/0081249 A1)(“Choi ‘249”)
      Choi in view of Oh and of Shin and of Abbott Jr discloses the limitations of claims 3 as stated above.  Choi in view of Oh and of Shin and of Abbott Jr is silent with respect to the high temperature resistant film being transparent.
Choi ‘249, in the same field of endeavor of OLED display devices (Abstract and Fig. 2), discloses the insulation layers are formed of transparent insulation organic material such as PET and polyimide , as Choi ‘249 discloses the materials PET and polyimide are transparent(para. 0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the materials disclosed by Choi ‘249 with the arrangement and method disclosed by Choi in view of Oh in order to obtain the benefit of efficiency of illumination obtained by transparent insulation layers on the OLED element area.





The prior art of record not relied  upon is considered relevant to applicant’s disclosure.
Kim et al  (US 2008/0143247 A1)(“Kim”).
Kim discloses sealing OLED display (para. 0003), and discloses using a mask to control the width of the laser irradiation to a glass frit material at the edges of the OLED device  (para. 0076 and Fig. 11).  Kim also discloses that a covering  layer 400 which covers the substrate and the OLED devices on the substrate  is an epoxy-based material (Fig. 1 and para. 0052) and the sealant 500 is glass frit (para. 0055).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892.  The examiner can normally be reached on M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/CARIDAD EVERHART/Primary Examiner, Art Unit 2895